Title: The American Commissioners and the Farmers General: Proposed Tobacco Contract, 15 March 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Farmers General
To: 



Du 15 Mars 1777
MM. Les plenipotentiaires du Congrès ont propose de livrer aux fermiers généraux dans le courant de cette année 4000 B. de Tabacs rendus dans les ports de france au prix de 8 s. la livre de Tabac net poids de Marc.
Ils ont demandé qu’il leur fut avancé par les fermiers generaux La Somme de Deux millions de Livres, dont moitié seroit remise dans trois mois et l’autre moitié trois mois après et dont le remboursement seroit fait en Tabac avant la fin de l’année au prix de 8 s. la livre comme il est expliqué.
Des considérations particuliéres ont suspendu l’exécution de cet arrangement qui peut être conclu dans ce moment.
Si MM. Les plenipotentiaires sont toujours dans les memes dispositions, ainsy qu’on vient de l’annoncer aux fermiers généraux, ils sont pries de repondre le plutot possible et pour prevenir toutes difficultés sur les clauses du Traité, on en joint icy les conditions.



  [Art. 1°]
MM. Les plenipotentiaires.. . . Tant en notre nom que comme fondés des pouvoirs du Congrès des Provinces unies de l’amérique septentrionale, auquel où besoin seroit ils nous promettront faire agréer et ratifier la convention, vendront et s’engageront de livrer dans le courant de la. présente année 1777 a MM. Les fermiers Generaux de france la quantité de quatre mille Boucauds de Tabacs des crus de York et James Rivers rendus dans Les ports de france.


  Art. 2°
Le prix des Tabacs ainsy livrés demeure fixé a 8 s. la livre poids de Marc Tabac net ou de 40 l.t. du cent pezant livré dans les magazins des fermiers généraux.

  
Art. 3
Tous les Tabacs avariés pourris ou gattés, seront couppés et rejettés du poids de payement suivant l’estimation qui en sera faite amiablement par experts, ou il sera convenu d’une refraction particuliere pour en tenir lieu.

  
Art. 4
Il serà encore deduit a titre d’allouance et bon poids 4 pourcent et 8 L. par boucaud pour echantillons et 2 pour-cent d’escompte pour prompt payement sur le prix des factures.

  
Art. 5
Pour acquitter le prix des 4000 B. de Tabacs MM. Les fermiers generaux s’obligeront de remettre à la disposition de MM. Les plenipotentiaires deux millions de Livres tournois payables moitié dans trois mois à compter du jour de la convention, l’autre moitié trois mois après, a compter du jour du premier payement.

  
Art. 6
Dans le cas où le congrès pourroit expedier en france une quantité de Tabacs plus considerables, tout ce qui excedera 4000 B. ou quatre millions pezant de Tabac Net, sera aux même prix et conditions remis aux fermiers generaux qui en payeront la valeur en argent ou en Lettres sur leur Receveur general a Trois usances suivant l’usage.

 
Notation: Contract with Farmers General
